                                           Case 3:19-cv-06609-JSC Document 24 Filed 04/23/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     KEITH RIVERS,                                       Case No. 19-cv-06609-JSC
                                                        Plaintiff,
                                   8
                                                                                             ORDER TO SHOW CAUSE
                                                  v.
                                   9

                                  10     UNIVERSITY OF SAN FRANCISCO,
                                                        Defendant.
                                  11

                                  12          Keith Rivers, who is proceeding without counsel, brings this action against the University
Northern District of California
 United States District Court




                                  13   of San Francisco (“the University”) for alleged employment discrimination pursuant to Title VII

                                  14   of the Civil Rights Act of 1964. (Dkt. No. 11). The University’s motion for judgment on the

                                  15   pleadings is pending before the Court. (Dkt. No. 19.) The Court’s January 2020 scheduling order

                                  16   set a briefing and hearing schedule for the University’s motion that required Plaintiff to submit his

                                  17   opposition by April 16, 2020 and set a hearing date of May 7, 2020. (Dkt. No. 18 at 1.) Plaintiff

                                  18   has not submitted an opposition or otherwise contacted the Court.

                                  19          Accordingly, Plaintiff is ordered to show cause why this action should not be dismissed for

                                  20   failure to prosecute. Plaintiff shall respond to this Order or file his opposition to the University’s

                                  21   motion by May 21, 2020. The University may file its reply, if any, by May 28, 2020. The Court

                                  22   will take the matter under submission at that time. If Plaintiff does not respond to this Order or

                                  23   file an opposition to the University’s motion by May 21, 2020, the Court will dismiss the action

                                  24   for failure to prosecute. Accordingly, the hearing on the motion currently scheduled for May 7 is

                                  25   vacated.

                                  26   Dated: April 23, 2020

                                  27
                                                                                                      JACQUELINE SCOTT CORLEY
                                  28                                                                  United States Magistrate Judge
